This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                             Appellant

                                     v.

                       Justin L. CRAVEN
             Master-at-Arms Third Class (E-4), U.S. Navy
                             Appellee

                             No. 202200066

                        _________________________

                           Decided: 28 June 2022

        Appeal by the United States Pursuant to Article 62, UCMJ

                             Military Judge:
                            M. Christopher Cox

 Arraignment 24 August 2021 before a special court-martial convened at
 Naval Station Norfolk, Virginia, consisting of officer and enlisted mem-
 bers.

                             For Appellant:
                   Major Kerry E. Friedewald, USMC
                Lieutenant John L. Flynn IV, JAGC, USN

                              For Appellee:
             Lieutenant Christopher B. Dempsey, JAGC, USN
                  United States v. Craven, NMCCA No. 202200066
                                Opinion of the Court

                              _________________________

                    PUBLISHED OPINION OF THE COURT

                              _________________________

PER CURIAM:
   This case is before us on an interlocutory appeal pursuant to Article
62(a)(1)(A), Uniform Code of Military Justice [UCMJ].1 Appellee is charged
with wrongful solicitation of abusive sexual contact, in violation of Article 82,
UCMJ, for allegedly encouraging a fellow Sailor to touch the buttocks of a third
Sailor without her consent.
    Upon referral of charges, the Defense moved to compel the disclosure of
information relating to whether the Government’s principal witness, Master-
at-Arms Seaman [MASN] Mike,2 had served as a cooperating informant [CI]
for the Naval Criminal Investigative Service [NCIS]. The Government asserted
the government information privilege under Military Rule of Evidence [Mil. R.
Evid.] 506 and neither confirmed nor denied the existence of any responsive
information. The military judge ordered the Government to submit any respon-
sive information, including whether or not MASN Mike had served as a CI, for
in camera review to determine whether it was discoverable to the Defense.
When the Government failed to submit anything by the ordered deadline, the
military judge dismissed the Charge and Specification in a written ruling,
which the Government now appeals.
    On appeal, the Government asserts two assignments of error: (1) the mili-
tary judge clearly erred when he found the requested NCIS materials existed
and were relevant to the Defense’s preparation; and (2) the military judge
erred in applying Mil. R. Evid. 506 to Appellee’s discovery request for privi-
leged government information. We find that the military judge erred by apply-
ing Mil. R. Evid. 506 instead of Mil. R. Evid. 507 in his ruling, and remand for
further consideration under the correct rule.




   1   10 U.S.C. § 862(a)(1)(A).
   2 All names in this opinion, other than those of Appellee, the judges, and counsel,
are pseudonyms.


                                          2
                 United States v. Craven, NMCCA No. 202200066
                               Opinion of the Court

                                 I. BACKGROUND

   In May 2020, after a night of heavy drinking at then MASN Mike’s apart-
ment, MASN Hotel allegedly touched Master-at-Arms Third Class [MA3] Si-
erra on the buttocks while she was asleep. Appellee and MASN Mike were the
only two witnesses to this act, for which MASN Hotel pleaded guilty at special
court-martial to assault consummated by a battery. At his court-martial,
MASN Hotel and the Government stipulated as fact that Appellee “told [MASN
Hotel] that he would take a shot of alcohol if [MASN Hotel] touched the lower
back and hips area” of MA3 Sierra.3
    In light of this stipulation, MASN Mike is the Government’s principal wit-
ness for its charge that Appellee solicited MASN Hotel to commit abusive sex-
ual contact by touching MA3 Sierra’s “buttocks” without her consent. MASN
Mike’s account of Appellee’s involvement has changed over time. When ini-
tially interviewed in August 2020, he told NCIS that Appellee “appeared to be
cheering on [MASN Hotel]” when he touched MA3 Sierra.4 On 20 May 2021,
he told the trial counsel that Appellee “told MASN [Hotel] to smack . . . [MA3
Sierra]’s butt.”5 On 9 September 2021, he said that Appellee told MASN Hotel,
“If you slap [MA3 Sierra’s] a***, I will take a shot.”6
   During much of this time, MASN Mike was being investigated, disciplined,
and administratively separated for his own misconduct, regarding which the
military judge established the following timeline:
         19 February 2021––NCIS received a tip that MASN Mike and
         another Sailor had been bragging about using lysergic acid di-
         ethylamide and cocaine.
         19 May 2021––Non-Judicial Punishment (NJP) proceedings
         were initiated against MASN Mike and the other Sailor.
         7 June 2021––MASN Mike’s and the other Sailor’s NJPs were
         held and separation proceedings were initiated.
         16 August 2021––Charges were referred in Appellee’s case.




   3   Appellate Ex. LV at 2 (emphasis added).
   4   Id.
   5   Id.
   6   Id.




                                          3
                     United States v. Craven, NMCCA No. 202200066
                                   Opinion of the Court

         13 September 2021––MASN Mike was separated with a Gen-
         eral, Under Honorable Conditions discharge.
         24 September 2021––The NCIS investigation into MASN Mike
         closed.7
The Government informed the military judge that MASN Mike’s illegal drug
use had been originally discovered by NCIS during its investigation of this
case, but NCIS did not pursue a drug investigation into MASN Mike at that
time and only did so after receiving a separate tip in February 2021.
    Appellee’s trial defense counsel argued that the apparently lenient han-
dling of MASN Mike’s case suggested he had been serving as a CI for NCIS,
and moved to compel confirmation of that and any related information. The
military judge ordered the Government to confirm or deny whether now Mr.
Mike had been a government source or had a cooperation agreement with
NCIS, and if so, to disclose any associated materials to the Defense. The Gov-
ernment responded indirectly by stating that no CI was used in Appellee’s case,
and neither confirmed nor denied whether Mr. Mike had worked as a CI in
other NCIS cases. Around the same time, the NCIS Director claimed the gov-
ernment information privilege under Mil. R. Evid. 506 over the CI status of
Mr. Mike.
    The military judge then ordered the Government to disclose Mr. Mike’s CI
status and any related privileged materials to the court for in camera review,
so that he could determine if there was any information that was discoverable
to the Defense. The Government declined to file anything by the ordered dead-
line and moved the military judge to reconsider his order. In response, the mil-
itary judge dismissed the Charge and its sole Specification.

                                   II. DISCUSSION

A. Application of Mil. R. Evid. 701
   The Government asserts that the military judge clearly erred when he
found the requested NCIS materials existed and were relevant to the Defense’s
preparation. We review such rulings for an abuse of discretion.8 A military
judge abuses his discretion when he (1) predicates his ruling on findings of fact




   7   Id. at 3–4.
   8   United States v. Chisum, 77 M.J. 176, 179 (C.A.A.F. 2018).




                                           4
                  United States v. Craven, NMCCA No. 202200066
                                Opinion of the Court

that are not supported by the evidence of record; (2) uses incorrect legal prin-
ciples; (3) applies correct legal principles to the facts in a way that is clearly
unreasonable, or (4) fails to consider important facts.9
    Discovery in the military justice system is broader than in federal civilian
criminal proceedings.10 Generally, the parties to a court-martial “shall have
equal opportunity to obtain witnesses and other evidence in accordance with
such regulations as the President may prescribe.”11 Under the discovery rules
prescribed by the President, the defense must be permitted to inspect any pa-
pers or documents “within the possession, custody, or control of military au-
thorities” that are “relevant to defense preparation.”12 In addition, the “[t]rial
counsel shall, as soon as practicable, disclose to the defense the existence of
evidence known to the trial counsel which reasonably tends to . . . [a]dversely
affect the credibility of any prosecution witness or evidence.”13
   The scope of due diligence required with respect to governmental files be-
yond the prosecutor’s own files generally covers:
         (1) the files of law enforcement authorities that have partici-
         pated in the investigation of the subject matter of the charged
         offenses; (2) investigative files in a related case maintained by
         an entity closely aligned with the prosecution; and (3) other files,
         as designated in a defense discovery request, that involved a
         specified type of information within a specified entity.14
However, “the parameters of the review that must be undertaken outside the
prosecutor’s own files will depend in any particular case on the relationship of
the other governmental entity to the prosecution and the nature of the defense
discovery request.”15
    A material government witness’s status as a CI falls within the scope of the
trial counsel’s “duty to learn of any favorable evidence known to the others



   9   United States v. Commisso, 76 M.J. 315, 321 (C.A.A.F. 2017) (citations omitted).
   10   United States v. Jackson, 59 M.J. 330, 333 (C.A.A.F. 2004).
   11   UCMJ art. 46(a).
   12   Rule for Courts-Martial [R.C.M.] 701(a)(2)(A)(i).
   13   R.C.M. 701(a)(6)(D).
   14 United States v. Williams, 50 M.J. 436, 441 (C.A.A.F. 1999) (citations and inter-
nal quotation marks omitted).
   15   Id.




                                            5
                  United States v. Craven, NMCCA No. 202200066
                                Opinion of the Court

acting on the government’s behalf . . . including the police and disclose it to the
defense.”16 Our superior court has described the government’s failure to iden-
tify which of its witnesses are also CIs as “gross governmental misconduct,”
noting “it is profoundly disturbing that officers of the court would engage in
such conduct.”17 This is because
         [t]he prosecutor is the representative not of an ordinary party to
         a controversy, but of a sovereignty whose obligation to govern
         impartially is as compelling as its obligation to govern at all; and
         whose interest, therefore, in a criminal prosecution is not that it
         shall win a case, but that justice shall be done. As such, he [or
         she] is in a peculiar and very definite sense the servant of the
         law, the twofold aim of which is that guilt shall not escape or
         innocence suffer. [The prosecutor] may prosecute with earnest-
         ness and vigor––indeed, he [or she] should do so. But, while [the
         prosecutor] may strike hard blows, he [or she] is not at liberty to
         strike foul ones. It is as much his [or her] duty to refrain from
         improper methods calculated to produce a wrongful conviction
         as it is to use every legitimate means to bring about a just one.18
    Here, we find no abuse of discretion in the military judge’s order that con-
firmation or denial of Mr. Mike’s CI status and any related privileged materials
in NCIS possession be submitted for an in camera discoverability review, as
such information reasonably tends to affect the credibility of Mr. Mike. Like
our sister court, we find that when it “fail[s] to provide the Defense with infor-
mation about the CI status of [its material witnesses], the Government essen-
tially preclude[s] the defense from impeaching their credibility and motivation
for being involved in the situation involving [Appellee] and his court-martial.”19
Since it is the witness’s affiliation with one party over the other that gives rise
to such issues of credibility and bias, we find that the impeachment value of a
witness’s CI status is not limited to the witness’s service as a CI in the partic-
ular case at hand.




   16United States v. Claxton, 76 M.J. 356, 361 (C.A.A.F. 2017) (internal quotation
marks and citations omitted).
   17   Id. at 361–62 (internal quotation marks and citations omitted).
   18   Id. at 362 (quoting Berger v. United States, 295 U.S. 78, 88 (1935)).
   19 United States v. Claxton, No. ACM 38188 (rem), 2016 CCA LEXIS 649, at *22
(A.F. Ct. Crim. App. Oct. 31, 2016).




                                             6
                  United States v. Craven, NMCCA No. 202200066
                                Opinion of the Court

B. Application of Mil. R. Evid. 506 and 507
    The central issue in this interlocutory appeal is whether, despite its claim
of privilege, the Government is required to identify Mr. Mike as an informant.
Both the parties and the military judge cite the Government’s invocation of the
government information privilege under Mil. R. Evid. 506 as controlling. How-
ever, Mil. R. Evid. 506 expressly states that “[t]his rule does not apply to the
identity of an informant” and instead references Mil. R. Evid. 507, which deals
specifically with “Identity of Informants.”20
    An “informant” as defined under Mil. R. Evid. 507 is “a person who has
furnished information relating to or assisting in an investigation of a possible
violation of law to a person whose official duties include the discovery, investi-
gation, or prosecution of a crime.”21 Notably absent from this definition is any
indication that the rule only applies when the informant has served in that
capacity in the instant case. Similar to Mil. R. Evid. 506, the privilege under
Mil. R. Evid. 507 attaches when “claimed by an appropriate representative of
the United States . . . .”22 However, unlike the privilege under Mil. R. Evid.
506, the privilege under Mil. R. Evid. 507 exists only to “the extent necessary
to prevent the disclosure of the informant’s identity,”23 and importantly, “no
privilege exists . . . if the informant appears as a witness for the prosecution.”24
    Similar to Mil. R. Evid. 506(h)(2)(B), the identity-of-informants privilege
further provides that “[i]f the accused has articulated a basis for disclosure
under the standards set forth in this rule, the prosecution may ask the military
judge to conduct an in camera review of the affidavits or other evidence rele-
vant to disclosure.”25 In addition, “if a claim of privilege has been made under
[Mil. R. Evid. 507], the military judge may make any order required by the
interests of justice.”26 The rule also provides,




   20   Mil. R. Evid. 506(b).
   21   Mil. R. Evid. 507(b)(1).
   22 Mil. R. Evid. 507(c) (further stating that the privilege applies “regardless of
whether information was furnished to an officer of the United States or a State or
subdivision thereof”); cf. Mil. R. Evid. 506(d).
   23   Mil. R. Evid. 507(a).
   24   Mil. R. Evid. 507(d)(1)(B).
   25   Mil. R. Evid. 507(e)(1).
   26   Mil. R. Evid. 507(e)(2).




                                         7
                     United States v. Craven, NMCCA No. 202200066
                                   Opinion of the Court

         If, after a reasonable period of time disclosure is not made, the
         military judge, sua sponte . . . may dismiss the charge or specifi-
         cations or both to which the information regarding the informant
         would relate if the military judge determines that further pro-
         ceedings would materially prejudice a substantial right of the
         accused.27
    While we recognize that Mil. R. Evid. 507 is normally used in the inverse
of the situation we have before us––where the fact that the witness is a CI is
known, but the name of the informant remains unknown––a plain reading of
Mil. R. Evid. 506 and 507 leads us to the conclusion that Mil. R. Evid. 507 is
the proper rule to follow here. There are two elements for the identity of an
informant: who the individual is—i.e., his or her name—and that the individ-
ual has, in fact, acted as an informant under the rule’s definition of that term.
Without both of these elements present, the identity of an informant is not
known. We therefore conclude that an individual’s status as a confidential in-
formant is encompassed within the phrase “identity of an informant” under
Mil. R. Evid. 507. Since that is what the information at issue here deals with,
we hold that Mil. R. Evid. 507 controls.
    The Air Force Court of Criminal Appeals reached a similar conclusion in
United States v. Claxton, analyzing the government’s failure to disclose a ma-
terial government witness’s status as a CI under Mil. R. Evid. 507.28 As in this
case, the name of the witness was known by the defense; however, the fact that
the witness was a CI for the Air Force Office of Special Investigations was not
known by the defense or even “possibly the trial counsel” (although “members
of the legal office were aware of at least the status of” the CI).29 The issue before
the court was whether the government’s failure to identify the witness’s CI
status amounted to a prejudicial discovery violation where the defense had not
specifically requested the witness’s CI status, which was not learned of until
after the appellant was convicted.30 In citing Mil. R. Evid. 507 as the control-
ling rule, the court pointed out that the rule “requires the Government to iden-
tify a CI if they testify as a witness for the prosecution” when describing the
ability of the Government to assert its privilege and request that the military




   27   Mil. R. Evid. 507(e)(4).
   28 United States v. Claxton, No. ACM 38188 (rem), 2016 CCA LEXIS 649, *7, 19-
20 (A.F. Ct. Crim. App. Oct. 31, 2016) (unpublished).
   29   Id. at *8.
   30   See id.




                                          8
                  United States v. Craven, NMCCA No. 202200066
                                Opinion of the Court

judge conduct an in camera review.31 The court also cited Mil. R. Evid. 507
when describing that the CI identified himself publicly as such after the trial,
another condition that extinguishes the privilege under the rule.32
    We agree with our sister court. We find that under Mil. R. Evid. 507 an in
camera review can be used to address issues involving a witness’s CI status,
thus preventing disclosure to the defense of any information over which a priv-
ilege has been asserted until the military judge has reviewed it and made a
determination as to its privileged status and discoverability. We further find
that under Mil. R. Evid. 507 a military judge may order such information to be
submitted for in camera review, if the military judge determines the order is
“required by the interests of justice.”33 We also find implicit in the rule that
even with respect to an ordered disclosure of information to the court for in
camera review,
         [i]f, after a reasonable period of time disclosure is not made, the
         military judge, sua sponte or upon motion of either counsel and
         after a hearing if requested by either party, may dismiss the
         charge or specifications or both to which the information regard-
         ing the informant would relate if the military judge determines
         that further proceedings would materially prejudice a substan-
         tial right of the accused.34

C. Application to the Facts of this Case
    The above analysis of the applicable rules leads us to conclude, for two rea-
sons, that the military judge abused his discretion in dismissing the Charge
and Specification as a remedy for the Government’s failure to comply with his
ordered disclosure of information for in camera review. First, irrespective of
whether his findings and conclusions are reasonable with respect to R.C.M.
701, we find that in applying Mil. R. Evid. 506 instead of Mil. R. Evid. 507, the
military judge used incorrect legal principles to address the assertion of privi-
lege in this case. While the Government elected to invoke privilege over Mr.
Mike’s CI status and any pertinent information under Mil. R. Evid. 506, we
find no ambiguity in that rule’s statement that it “does not apply to the identity




   31   Id. at *19.
   32   Id. at *20; see also Mil. R. Evid. 507(d)(1)(A).
   33   Mil. R. Evid. 507(e)(2).
   34   Mil. R. Evid. 507(e)(4) (emphasis added).




                                              9
                  United States v. Craven, NMCCA No. 202200066
                                Opinion of the Court

of an informant,” to which Mil. R. Evid. 507 instead applies.35 We therefore
conclude the issue must be resolved under Mil. R. Evid. 507.
    Second, we find the military judge’s dismissal of the Charge and Specifica-
tion as a remedy for nondisclosure of information for in camera review was not
predicated on findings of fact that are supported by the evidence of record.
Whether under Mil. R. Evid. 506 or Mil. R. Evid. 507, dismissal is appropriate
only where the military judge determines that proceeding without the infor-
mation ordered for review “would materially prejudice a substantial right of
the accused.”36 Based on the record before us, the military judge had no basis
to make this determination because, due to the Government’s recalcitrance, he
had not yet been able to establish, even in camera, whether Mr. Mike was in-
deed a CI. He therefore had no basis to find that the Government’s nondisclo-
sure would materially prejudice a substantial right of Appellee.
    Accordingly, we conclude we must remand for further consideration of
these issues by the trial court. In doing so, however, we note that even where
grounds for dismissal are lacking, a military judge is not without recourse to
address a party’s failure to comply with his orders regarding the disclosure of
information, whether for purposes of conducting an in camera discoverability
review or ordering it turned over in discovery to the other party. Depending on
the particular situation, the military judge may in his discretion prohibit the
party from introducing evidence or calling a witness, enter “such other order
as is just under the circumstances,”37 or even abate the proceedings with re-
spect to any affected charges until the party complies with his order.38

                                    III. CONCLUSION

    The Government’s appeal is GRANTED. The military judge’s ruling dis-
missing the Charge and Specification is VACATED. The record of trial is re-
turned to the Judge Advocate General for remand to the convening authority
and delivery to the military judge for further proceedings not inconsistent with
this opinion.




   35   Mil. R. Evid. 506(b).
   36   Mil. R. Evid. 506(e)(5); Mil. R. Evid. 507(e)(4).
   37   R.C.M. 701(g)(3).
   38 See United States v. Harding, 63 M.J. 65, 67 (C.A.A.F. 2006) (finding an inter-
locutory appeal was not authorized under Article 62, UCMJ, where the military judge
abated the proceedings as to certain charges for failure of the government to turn over
certain information as ordered for in camera review).


                                             10
United States v. Craven, NMCCA No. 202200066
              Opinion of the Court

               FOR THE COURT:




               KYLE D. MEEDER
               Clerk of Court




                    11